UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6462


BOBBY PONDER,

                  Petitioner - Appellant,

             v.

WARDEN, LEE CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:07-cv-00778-RBH)


Submitted:    October 22, 2008             Decided:   November 14, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Ponder, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby       Ponder      seeks    to    appeal    the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2000).

A    certificate       of    appealability         will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).         A    prisoner      satisfies      this

standard   by    demonstrating           that    reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have   independently         reviewed      the   record   and

conclude      that    Ponder       has    not    made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument      would    not    aid   the   decisional

process.

                                                                              DISMISSED



                                            2